Smith, J.
This was an action of debt brought by The State on the relation of Skelton, school commissioner, against Kintner, Heth, Coidson, and others, on the official bond of Kintner, as former school commissioner, executed on the 3d of March, 1840.
J. W. Wright, O. H. Smith, and S. Yandes, for the plaintiffs.
D. D, Pratt, for the defendants.
The same errors are assigned as in the next preceding case, and the judgment must be affirmed for the reasons given in that case.
Per Curiam.
The judgment is affirmed, with 2 per cent, damages and costs.